DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maierbacher (FR2489650) in view of Maruyama (JP2015/056931).

Regarding claim 1, Maierbacher discloses a sway adjustment apparatus comprising:
A casing (32) including a first end and a second end, the casing including internal threads on an interior surface
A fastener (31) positioned within an interior of the casing, the fastener including a first set of external threads on an exterior surface, the first set of external threads cooperating with the internal threads of the casing, the fastener rotates in a first direction to extend the fastener from the casing and rotates in a second direction to retract the fastener into the casing
A cover (33) positioned at a first end of the fastener
An end member (35) positioned at a second end of the fastener, the end member maintains the position of the fastener with the casing

While Maierbacher discloses the invention as described above, it fails to disclose a seal at either end of the casing and a lubricant introduced into the casing.  Like Maierbacher, Maruyama also discloses a linear motion apparatus with a threaded element received in a casing.  Unlike Maierbacher, Maruyama discloses that it is known in the art to utilize a seal (6) at either end of the casing (4) so that a lubricant can be introduced into the casing.  Maruyama discloses that this aids in rust prevention to ensure that the linear motion apparatus operates smoothly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize seals and a lubricant in Maierbacher as taught by Maruyama as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 2, the combination discloses that the first and second seals form a lubricant reservoir to maintain lubricant in the first set of external threads of the fastener and the internal threads of the casing.

Regarding claim 3, the combination discloses a lubricant fitting positioned within an orifice (8) located between the first and second ends of the casing, lubricant being added to the lubricant reservoir via the lubricant fitting.

Regarding claim 4, the fastener includes a second set of external threads (threads outside of the casing which receives the end member (35)), the first set of external threads positioned between the first and second seals (within the casing), and the second set of external threads positioned on an opposite side of the second seal.


Regarding claims 11 and 12, the combination discloses that the cover limits an amount of retraction and the end member limits an amount of extension.

Claim(s) 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maierbacher (FR2489650) in view of Maruyama (JP2015/056931) as applied to claims 1-4 above and further in view of Official Notice.

Regarding claims 5 and 6, the combination of Maierbacher and Maruyama discloses the invention as descried above, but fails to specifically disclose a level surface positioned next to the threads at the location of the seals.  The examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a level surface at the location of the seals to ensure a tighter/more reliable seal.


Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671